Citation Nr: 0100254	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hydrocephalus secondary 
to in-service dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran, who had active service 
from February 1987 to August 1991, appealed that decision.  
During the pendency of this claim, the veteran relocated, and 
the appeal has continued from the RO in Boise, Idaho.


REMAND

The veteran's central contention is that she has some sort of 
disorder, which she has characterized as residuals of 
encephalitis, and which the RO has characterized as 
hydrocephalus, as a result of in-service dental treatment and 
strep infections.  A review of the service medical records 
available reflects that the veteran's dental records have not 
been obtained.  The veteran noted this fact in her May 1999 
notice of disagreement.  These records must be obtained in 
order to allow a fully informed decision.  

Moreover, the Board notes that following the statement of the 
case in this appeal, issued in June 1999, additional medical 
evidence has been associated with the veteran's claims file, 
some of which appears pertinent to the claim on appeal.  
However, a supplemental statement of the case has not been 
issued by the RO, as is required by 38 C.F.R. § 19.31, and 
the veteran has not submitted a waiver of RO consideration of 
that evidence.  See 38 C.F.R. § 20.1304.  

Additionally, on November 9, 2000, during the pendency of 
this appeal, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), which 
substantially modifies the VA's duty to assist claimants in 
establishing claims for VA benefits.  As pertains to the 
present appeal, the new law requires that the veteran should 
be provided notice as to the information necessary to 
substantiate her claim.  Additionally, the VA has a broader 
obligation to obtain relevant records and advise claimants of 
the status of those efforts.  There is also an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where necessary to make a decision 
on a claim.

In the present case, it appears from the evidence of record 
that the veteran has had treatment for a dental disorder, and 
associated conditions.  However, significantly, it does not 
appear that the veteran's service dental records have been 
requested by the RO.  Additionally, the Board notes that the 
veteran provided the RO with a list of several lay persons 
who she states have knowledge of her claimed condition.  The 
veteran should be afforded an opportunity to obtain statement 
from these persons.  Finally, in accordance with the Veterans 
Claims Assistance Act of 2000, the veteran should be afforded 
a VA examination.  

In light of the above, this claim is REMANDED for the 
following action:

1.  The RO should make a specific request 
to obtain the veteran's service dental 
treatment records.  If the request for 
such records is negative, the claims file 
should clearly be documented to this 
effect, including a specific reason as to 
why the veteran's service dental records 
are not available.  If necessary, the RO 
should make more than one request to 
obtain such records, as mandated by the 
Veterans Claims Assistance Act of 2000.

2.  The RO should ensure than any recent 
VA treatment records, relevant to this 
claim, are associated with the veteran's 
claims file.  

3.  The RO should contact the veteran, 
and afford her the opportunity to submit 
any statements from the persons she 
listed on her original claim as having 
knowledge about her claimed in-service 
disorder.  

4.  The veteran should be afforded a 
comprehensive examination by an 
appropriate examiner for the purpose of 
determining whether it is at least as 
likely as not that the veteran has any 
current residuals from in-service dental 
treatment and/or strep infections, 
including any neurological disorders 
(claimed by the veteran as encephalitis, 
and characterized by the RO as 
hydrocephalus).  The examiner is also 
asked to determine whether any such 
current disorders originated prior to 
service.  Any and all tests deemed 
necessary by the examiner should be 
conducted.  The rationale for each 
opinion expressed should be set forth.  
The claims file must be made available to 
the examiner for review.

5.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought 
can be granted.  If the claim remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this REMAND is to afford the veteran due 
process, and to comply with the Veterans Claims Assistance 
Act of 2000.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence she desires to have considered 

in connection with her current appeal.  No further action is 
required of the veteran until she is notified.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



